Case 1:20-cv-00064-TSK Document 28 Filed 09/02/20 Page 1 of 4 PageID #: 511



                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                             CLARKSBURG


MICHAEL J. GREENE,

          Plaintiff,

v.                                         Civ. Action No. 1:20-CV-64
                                                     (Kleeh)

RANDOLPH COUNTY et al.,

          Defendants.


      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 24]

     On April 9, 2020, the pro se Plaintiff, Michael J. Greene

(“Plaintiff”), filed a Complaint pursuant to 42 U.S.C. § 1983

against numerous defendants in this case. The following is a

summary of his allegations:

          Greene raises First, Sixth, Eighth, and
          Fourteenth    Amendment    claims,    alleging
          retaliation;      racial       discrimination;
          deliberate indifference to serious medical
          and mental health needs; wrongful transfers;
          ignoring of grievances or not granting
          grievances in his favor; unfair disciplinary
          hearings; and a multitude of conditions of
          confinement claims against the 42 named
          defendants.   Plaintiff   admits   to   having
          hallucinations and hearing voices, which he
          contends began during a 2016 hospitalization
          at Davis Medical Center where he was
          diagnosed with polycystic kidneys and a
          small pericardial effusion, when medical
          staff put a ‘liquid item” in his IV, which
          he now contends permits others to hear his
          thoughts on the radio, control his thoughts,
          and intentionally cause him pain. He also
          alludes to an incident of excessive force
Case 1:20-cv-00064-TSK Document 28 Filed 09/02/20 Page 2 of 4 PageID #: 512
GREENE V. RANDOLPH COUNTY ET AL.                                      1:20-CV-64

      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 24]

           which occurred in October of 2016, and seeks
           to raise a Monell claim.

ECF No. 24 at 5.

      Pursuant to 28 U.S.C. § 636 and the local rules, the Court

referred the action to United States Magistrate Judge Michael J.

Aloi for initial review. On July 23, 2020, the Magistrate Judge

entered a Report and Recommendation (“R&R”), recommending that

the Court dismiss the Complaint without prejudice.

      The R&R also informed the parties that they had fourteen

(14) days from the date of service of the R&R to file “specific

written objections, identifying the portions of the Report and

Recommendation to which objection is made, and the basis of such

objection.” It further warned them that the “[f]ailure to file

written objections . . . shall constitute a waiver of de novo

review by the District Court and a waiver of appellate review by

the   Circuit   Court      of   Appeals.”      The    docket       reflects   that

Plaintiff accepted service of the R&R on July 27, 2020. See ECF

No. 25. To date, no objections have been filed.

      When reviewing a magistrate judge’s R&R, the Court must

review de novo only the portions to which an objection has been

timely made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may

adopt,   without   explanation,         any    of    the    magistrate    judge’s

recommendations”      to        which       there     are     no      objections.

Dellarcirprete v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W.

                                        2
Case 1:20-cv-00064-TSK Document 28 Filed 09/02/20 Page 3 of 4 PageID #: 513
GREENE V. RANDOLPH COUNTY ET AL.                                           1:20-CV-64

       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 24]

Va. 2007) (citing Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983)). Courts will uphold portions of a recommendation to which

no objection has been made unless they are clearly erroneous.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

       Because    no     party    has    objected,    the        Court   is   under     no

obligation to conduct a de novo review. Accordingly, the Court

reviewed   the     R&R    for    clear    error.     Upon    careful       review,     and

finding no clear error, the Court ADOPTS the R&R [ECF No. 24].

The    Court     ORDERS    that    the     Complaint        be    DISMISSED      WITHOUT

PREJUDICE. Plaintiff’s pending motions to proceed as a pauper

[ECF No. 2]; to show cause for a preliminary injunction [ECF No.

4]; for appointment of counsel [ECF No. 5]; to appoint the WVU

School of Law Clinical Law Program as counsel [ECF No. 11]; for

a jury trial, to engage in discovery, and for the Court to serve

the defendants [ECF No. 14]; and for a copy of a document [ECF

No. 26] are all DENIED AS MOOT. The Court further ORDERS that

this   matter     be   STRICKEN     from    the    Court’s        active    docket     and

DIRECTS the Clerk to enter a separate judgment order.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to

counsel    of    record    via    electronic       means     and    to     the   pro   se

Plaintiff via certified mail, return receipt requested.


                                           3
Case 1:20-cv-00064-TSK Document 28 Filed 09/02/20 Page 4 of 4 PageID #: 514
GREENE V. RANDOLPH COUNTY ET AL.                              1:20-CV-64

    ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 24]

     DATED: September 2, 2020


                                  /s/ Thomas S. Kleeh
                                  THOMAS S. KLEEH
                                  UNITED STATES DISTRICT JUDGE




                                    4
